DETAILED ACTION
	This office action is in response to the RCE filed on June 2, 2021 in order to enter the amendment filed on May 26, 2021.  In accordance with this amendment, claims 16 and 18-28 have been amended, while new claim 31 has been added.
Claims 16-31 remain pending, with claim 16 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered by the filing of the formal RCE on June 2, 2021.

Allowable Subject Matter
Claims 16-31 are allowed.  Claim 16 is the sole independent claim, and has been amended into condition for allowance on May 26, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Uebel US ‘420; Benabid et al. NPL; Das U.S. ‘558) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 16 on May 26, 2021.  Das ‘558 is considered as the closest single prior art of record to Applicant’s invention as a whole.  However, based on the amendments to claim 16, and in consideration of Applicant’s Figs. 7(b) and 8(b) embodiments, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C. 103.  Claims 17-31 are allowed at least as being dependent from claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-15), filed on May 26, 2021, with respect to the claim amendments to independent claim 16, have been fully considered and are persuasive.  Note the amendments and in particular Applicant’s Figs. 7(b) and 8(b) for the “central portion” featured at 102b and 202b in these figures.  Based on the narrowing amendments of sole independent claim 16, all claim rejections mailed on February 3, 2021 have been withdrawn.  Claims 16-31 now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A to Benabid which is particularly pertinent to a gas cell with a HC-PCF therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 3, 2021